                      Case 6:14-bk-07039-CCJ             Doc 72      Filed 10/03/19       Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION DIVISION


IN RE:                                                                     Case No.          6:14-bk-07039-CCJ

DANIEL MATHEW BECK
JENNA FAY BECK

                                                Debtors /                  Chapter 13

                                        NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Laurie K Weatherford files this
Notice of Final Cure Payment.
                              CLAIM(S) PROVIDED FOR IN CHAPTER 13 PLAN

The claim listed below was provided for in the confirmed Chapter 13 Plan pursuant to the orders of this court, through
June 2019, which is the final month of the Debtor’s plan duration. The amount required to cure the default in the claim
listed below has been paid in full:
CREDITOR: CARRINGTON MORTGAGE SERVICES, LLC
Court         Account                                                        Claim                 Claim            Amount
Claim #       Number              Description                              Asserted              Allowed              Paid
        5     2905                Ongoing Mortgage                     $155,007.41           $57,813.90         $57,813.90
      105     2905                Mortgage Arrears                      $10,803.14           $10,803.14         $10,803.14
                                                                                                                $68,617.04

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a Statement as a
supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the Chapter 13 Trustee, pursuant to
Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors have paid in full the amount required to cure the
default on the claim; and 2) whether the Debtors are otherwise current on all payments consistent with 11 U.S. C. §
1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends remain unpaid as of
the date of the statement. The statement shall be filed as a supplement to the holder ’s proof of claim and is not subject to
Rule 3001(f). Failure to notify may result in sanctions.
                     Case 6:14-bk-07039-CCJ            Doc 72     Filed 10/03/19      Page 2 of 2


                                                                                  Case No. 6:14-bk-07039-CCJ


                                             CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served on the parties listed below by first -class U.S. Mail, postage
prepaid or by Electronic Notification through the Court’s ECF System at the e-mail address registered with the Court on
this 3rd day of October, 2019.




Daniel Mathew Beck, Jenna Fay Beck, 4574 Seattle St., Cocoa, FL 32927

Electronic Service - Shelley K Hogue, Suncoast Law, 150 N Orange Ave, Ste 414C, Orlando, FL 32801

Carrington Mortgage Services, Llc, P.O. Box 3730, Anaheim, CA 92806

Electronic Service - United States Trustee



                                                                    /S/ LAURIE K WEATHERFORD
                                                                    Chapter 13 Trustee
                                                                    Stuart Ferderer
                                                                    FL Bar No. 0746967
                                                                    Ana DeVilliers
                                                                    FL Bar No. 0123201
                                                                    Attorney for Trustee
                                                                    PO Box 3450
                                                                    Winter Park, FL 32790
                                                                    Telephone: 407-648-8841
                                                                    Facsimile: 407-648-2665
                                                                    E-mail: info@c13orl.com
